                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                     )               BK No.:     18-11452
ROSETTA M STOKES                           )
                                           )               Chapter: 13
                                           )
                                                           Honorable Donald R. Cassling
                                           )
                                           )
              Debtor(s)                    )

             ORDER DISMISSING FOR FAILURE TO MAKE PLAN PAYMENTS

       This matter coming before the court on Trustee's Motion to Dismiss, due notice having been
given and the court having heard the facts presented;


IT IS THEREFORE ORDERED that this case is dismissed on the Trustee's motion for material default
by the debtor with respect to a term of a confirmed plan, pursuant to § 1307 (c) (6).




                                                        Enter:


                                                                 Honorable Donald R. Cassling
Dated: June 24, 2021                                             United States Bankruptcy Judge

 Prepared by:
 M.O. Marshall
 Chapter 13 Trustee
 55 East Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
